DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 5-10, 12, 14, 16, 19, 21-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (GB2559950A, hereinafter referred to as "Shen") in view of Wu et al. (NPL "Microstructures of laser-deposited..." hereinafter referred to as "Wu").
Regarding claims 1, 7-8, and 12, Shen teaches a Y2O3 oxide dispersed strengthened (ODS) SS316L structure produced by selective laser melting [0081], 
wherein an ODS SS316L powder mixture is formed by ball milling of 10-45 µm SS316L stainless steel powders and 800 nm Y2O3 powder [0082], the resultant powder mixture having a concentration of Y2O3 nanoparticles with the nanoparticles being deposited on the surface of the SS316L stainless steel particles (Fig. 2, [0055, 0073]), 
and wherein a laser is guided over a powder layer at a predetermined scan speed and laser energy to selectively melt the powder layer, and subsequently, powder layers are repeatedly deposited and laser melted to build the part [0070-0071, 0083]. 
The additive manufacturing apparatus used in Shen (Fig. 1, [0068]) necessarily has a process window defined by the maximum power input and scan speed of the laser power source, and any laser power input and scan speed parameters would necessarily fall within a window defined by the maximum power input and scan speed of the laser power source. 
Shen teaches varying a laser scan speed between each layer to produce distinct microstructures ([0083], Fig. 5a-d) and further discloses that laser power and scanning speed can be controlled to influence the structures in the metal alloy product [0036-0037, 0057]. Shen further teaches that the grains in the metal alloy product may be columnar grains [0032]. 
However, Shen is silent with regards to forming the metal alloy product with a first portion having a columnar microstructure and a second portion having an equiaxed microstructure; the two portions being formed at different laser power inputs and/or scan speeds. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser power input used in the method of Shen and adapt an increasing laser power at different powder layers as taught by Wu in order to achieve varying columnar and equiaxed microstructural regions in the finished metal alloy product. One of ordinary skill would be motivated to make this modification in order to obtain printed products with different mechanical properties associated with the varying microstructures thereby increasing production applications. As Shen teaches products with columnar grains [0032] and further varying laser parameters between product layers to achieve changes in microstructure ([0083], Fig. 5a-d)), one of ordinary skill would have a reasonable expectation of success in making the modification. 
Regarding claims 5-6, as Wu teaches that with increasing laser power, the length of columnar grains in a produced microstructure become shorter and they are gradually replaced by equiaxed grains (Pg. 138, Left Col., Sec. 3), including a mixed microstructure of equiaxed and columnar grains produced at a laser power different from laser powers producing predominantly 
Regarding claims 9-10, and 26, the powder mixture in Shen of an Ni-containing stainless steel base powder and yttria nanoparticles [0023, 0082] is expected to have a lower reflectivity value than the stainless steel powder alone at a given wavelength of light produced by the laser power source, similar to Applicant’s reflectively values shown for a nickel alloy powder versus a nickel alloy powder modified with yttria nanoparticles ([0028], Fig. 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 27, Shen teaches that the nanoparticles may be present in the powder mixture in an amount of less than 5 wt. % [0028], which is expected to encompass and render obvious a nanoparticle concentration of 3 volume % as claimed. See MPEP 2144.05(I). 
Regarding claim 14, Shen in view of Wu teaches each of the limitations shared between the instant claim 1 and claim 14 (see rejection of claim 1 above). Regarding the additional limitations in claim 14, the powder mixture in Shen of an Ni-containing stainless steel base powder and yttria nanoparticles [0023, 0082] is expected to have a lower reflectivity value than the stainless steel powder alone at a given wavelength of light produced by the laser power source, similar to Applicant’s reflectively values shown for a nickel alloy powder versus a nickel alloy powder modified with yttria nanoparticles ([0028], Fig. 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Regarding claim 16, the additive manufacturing apparatus used in Shen (Fig. 1, [0068]) necessarily has a process window defined by the maximum power input and scan speed of the laser power source, and any laser power input and scan speed parameters would necessarily fall within a window defined by the maximum power input and scan speed of the laser power source.
Regarding claim 19, as Wu teaches that with increasing laser power, the length of columnar grains in a produced microstructure become shorter and they are gradually replaced by equiaxed grains (Pg. 138, Left Col., Sec. 3), including a mixed microstructure of equiaxed and columnar grains produced at a laser power different from laser powers producing predominantly columnar grains or equiaxed grains in the finished metal alloy product of Shen in view of Wu would have been further obvious to one of ordinary skill. 
Regarding claims 21-22, Wu teaches the equiaxed grains being formed at higher laser powers than the columnar grains (Pg. 138, Left Col., Sec. 3 and Pg. 143, Right Col.). 
 Regarding claim 23, Shen in view of Wu teaches each of the limitations shared between the instant claim 1 and claim 23 (see rejection of claim 1 above). Regarding the additional limitations in claim 23, as the powder mixture in Shen of an Ni-containing stainless steel base powder with surface deposited yttria nanoparticles [0023, 0082] has a different composition to a powder containing only stainless steel particles, it would have been obvious to one of ordinary skill to perform laser melting of the powder mixture containing both metal and oxide particles at a different laser power, and necessarily within a different process window, to a laser melting of a . 

Claims 11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (GB2559950A, hereinafter referred to as "Shen") in view of Wu et al. (NPL "Microstructures of laser-deposited..." hereinafter referred to as "Wu") as applied to claims 1 and 26 above, and further in view of Martin et al. (US 2019/0032175, hereinafter referred to as "Martin").
Regarding claims 11 and 24-25, Shen teaches that any suitable metal alloy can be used for producing the oxide-dispersion strengthened metal part [0015], and further teaches that oxide nanoparticles can be an oxide of zirconium [0027]. However, Shen does not specify a powder mixture of metal alloy particles of an AA7075 aluminum alloy in combination with zirconium oxide nanoparticles as claimed. 
Martin teaches methods of additive manufacturing of aluminum alloys [0079], particularly, AL 7075 with grain-refining Zr particles achieving fine equiaxed grains [0064], wherein the grain refining particles may be zirconium oxide nanoparticles [0016, 178] present at least 1 vol % [0019]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stainless steel and yttria nanoparticle powder mixture in the method of Shen in view of Wu for a powder mixture of AL 7075 and at least 1 vol % zirconium oxide nanoparticles as taught by Martin to yield the predictable result of producing an oxide dispersion strengthened metal alloy product fabricated by selective laser melting. See MPEP 2143(I)(B). 


Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shen (GB2559950A) does not disclose the features in the amended claim 1 of forming two different metal alloy material microstructures, particularly the steps of exposing the feedstock powder to a first power input and scan speed to form a first portion of the metal alloy material having a columnar microstructure and exposing the feedstock powder to a second power input and scan speed to form a second portion of the metal alloy material having an equiaxed microstructure. The Examiner notes that, as applied in the rejection of claim 1 under 35 U.S.C. 103 above, Shen alone is not relied upon for teaching the formation of a metal alloy product with both columnar and equiaxed microstructural regions, and instead, the combined disclosures of Shen and Wu are sufficient to render obvious the aforementioned features. Accordingly, Applicant’s arguments directed to Shen alone are not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736